
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31(g)



SIXTH AMENDMENT TO THE MASTER LOAN AND SECURITY AGREEMENT


    Sixth Amendment, dated as of June 21, 2001 (this "Amendment"), to the Master
Loan and Security Agreement, dated as of October 29, 1999 (as previously
amended, supplemented or otherwise modified, the "Existing Loan Agreement", and
as amended hereby, the "Loan Agreement"), between AAMES CAPITAL CORPORATION (the
"Borrower"), and MORGAN STANLEY DEAN WITTER MORTGAGE CAPITAL INC., formerly
MORGAN STANLEY MORTGAGE CAPITAL INC., (the "Lender").

RECITALS

    The Borrower and the Lender are parties to the Existing Loan Agreement.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Loan Agreement.

    The Borrower and the Lender have agreed, subject to the terms and conditions
of this Amendment, that the Existing Loan Agreement be amended as set forth
herein.

    Accordingly, the Borrower and the Lender hereby agree, in consideration of
the mutual premises and mutual obligations set forth herein, that the Existing
Loan Agreement is hereby amended as follows:

    SECTION 1.  Amendments.

    (a) Section 7.16 of the Existing Loan Agreement is hereby amended, which
amendment shall be effective as of March 30, 2001, by deleting such Section in
its entirety and substituting in lieu thereof the following new Section 7.16:

    "7.16  Maintenance of Profitability. The Borrower shall not permit, for any
period of two consecutive fiscal quarters (each such period, a "Test Period"),
commencing with the two consecutive fiscal quarters ending September 30, 2001,
Net Income for such Test Period, before income taxes for such Test Period and
distributions made during such Test Period, to be less than $1.00."

    (b) Section 7 of the Existing Loan Agreement is hereby amended by adding the
following new Section 7.22:

    "7.22  June Quarter Maintenance of Profitability. The Borrower shall not
permit, for the fiscal quarter ending June 30, 2001, Net Income for such
quarter, before income taxes for such quarter and distributions made during such
quarter, to be less than $1.00."

    (c) Section 8 of the Existing Loan Agreement is hereby amended by adding the
new clause (o):

    "(o)  the Borrower shall fail to deliver to the Lender by June 29, 2001,
evidence, satisfactory to the Lender in its sole discretion, that the Borrower
has obtained waivers or amendments from each of Lehman Brothers Bank, FSB and
Greenwich Capital Financial Products, Inc. with respect to any maintenance of
profitability requirement set forth in their respective loan agreements."

    SECTION 2.  Conditions Precedent. This Amendment shall become effective on
the date (the "Amendment Effective Date") on which the following conditions
precedent shall have been satisfied:

1

--------------------------------------------------------------------------------

    2.1  Delivered Documents. On the Amendment Effective Date, the Lender shall
have received the following documents, each of which shall be satisfactory to
the Lender in form and substance:

    (a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of the Borrower and the Lender; and

    (b) Other Documents. Such other documents as the Lender or counsel to the
Lender may reasonably request.

    2.2  No Default. On the Amendment Effective Date, (i) the Borrower shall be
in compliance with all the terms and provisions set forth in the Existing Loan
Agreement on its part to be observed or performed, (ii) the representations and
warranties made and restated by the Borrower pursuant to Section 3 of this
Amendment shall be true and complete on and as of such date with the same force
and effect as if made on and as of such date and (iii) no Default shall have
occurred and be continuing on such date.

    SECTION 3.  Representations and Warranties. The Borrower hereby represents
and warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed, and that no Default has occurred or is continuing, and hereby
confirms and reaffirms the representations and warranties contained in Section 6
of the Loan Agreement.

    SECTION 4.  Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms; provided, however, that
reference therein and herein to the "Loan Documents" shall be deemed to include,
in any event, (i) the Existing Loan Agreement, (ii) this Amendment, (iii) the
Note and (iv) the Custodial Agreement. Each reference to the Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Loan
Agreement as amended hereby.

    SECTION 5.  Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

    SECTION 6.  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO THE CHOICE OF LAW PROVISIONS THEREOF.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
 
BORROWER
 
 
AAMES CAPITAL CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
LENDER
 
 
MORGAN STANLEY DEAN WITTER
MORTGAGE CAPITAL INC. (formerly
MORGAN STANLEY MORTGAGE CAPITAL INC.)
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31(g)
SIXTH AMENDMENT TO THE MASTER LOAN AND SECURITY AGREEMENT
